245 F.2d 466
John C. GRAVENO and Joseph E. Stern, Appellants,v.EX-CELL-O CORPORATION, Appellee.
No. 13295.
United States Court of Appeals Sixth Circuit.
June 20, 1957.

Clyne, Kane, Ray & Talty, Cleveland, Ohio, for appellants.
Bosworth, Sessions, Herrstrom & Knowles, Cleveland, Ohio, Carlson, Pitzner, Hubbard & Wolfe, Chicago, Ill., for appellee.
PER CURIAM.


1
John C. Graveno and Joseph E. Stern have filed a notice of appeal 'from that part of the Order of the District Court striking the plaintiff's demand for trial by jury * * *.'  The appellee has filed a motion to dismiss the appeal.  Upon consideration of the said motion, the brief in support thereof, and the brief in opposition thereto, it appears that the motion is well taken and must be granted.  City of Morgantown, W. Va. v. Royal Insurance Company, Ltd., 1949, 337 U.S. 254, 69 S. Ct. 1067, 93 L. Ed. 1347.


2
It is ordered that the appeal be and it hereby is dismissed.